DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the restriction requirement filed on 12/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 – 22, 24 – 28, and 30 - 40 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Cai et al (US 2012/0192287; hereinafter Cai).
Regarding claim 21, Cai discloses a method of operating a plurality of messaging devices that includes a first device (410, fig. 5) operated by a first user and a second device (430, fig. 6) operated by a second user, wherein content is viewed on said second device (abstract; paragraph [0018]), said method comprising the steps of: 
Cai discloses that devices 110 and 130 have subscriptions to  for text messaging from communication network 120) ;
allowing said first user to indicate on said first device that said first text message requires one specified interaction or one or more of a plurality of specified interactions (paragraphs [0018], [0046]; Cai discloses that network interface 112 comprises any device or component that communicates with communication network 120 for delivering a text message); 
transmitting said first text message to said second device (130, fig. 1; , wherein said first text message is one of a plurality of text messages exchanged between said first user and said second user in a messaging channel, wherein said plurality of text messages are included in said content (paragraph [0018]; Cai discloses that control system 114 comprises any device or component that facilitates the insertion of some type of security information into individual text messages that are transmitted from sending device 110); 
providing indication on said second device that said first text message is available for said one specified interaction or said one or more of said plurality of specified interactions (paragraph [0034]; Cai discloses that the security information may include a password defined for the text message); 
receiving an interaction by said second user on said second device responsive to said indication (paragraph [0034]; Cai discloses that as part of controlling access to the text message, control system 134 prompts the end user for the password when the end user attempts to the access the text message. In response to the prompt, control system 134 receives input from the end user); 
determining whether said second user interaction is said one specified interaction or said one or more of said plurality of specified interactions (paragraph [0034]; Cai discloses that if the input from the end user matches the password defined for the text message); 
Cai discloses that then control system 134 allows access to the text message).
Regarding claim 22, Cai discloses a method according to claim 21, wherein said one specified interaction or said one or more of said plurality of specified interactions causes display of said first text message on said second device (paragraph [0047]; Cai discloses that because this input matches the PC string, receiving UE 430 allows access to the SMS message. FIG. 8 illustrates receiving UE 430 granting access to SMS message 602 to the end user in an exemplary embodiment. The SMS message is now open for viewing by the end user).
Regarding claim 24, Cai discloses a method according to claim 21, wherein after said interaction restriction or said viewing restriction is removed, more of said first text message is displayed on said second device than before said interaction restriction or said viewing restriction is removed (paragraphs [0004], [0034]; Cai discloses that the end user will have to enter a valid password, access the text message during an authorized time, or meet other conditions set forth in the security information before the text message may be viewed or otherwise accessed).
Regarding claim 25, Cai discloses a method according to claim 21, wherein said first text message is also at least one of: 
a) transmitted to a third device associated with a third user, and
i) displayed or partially displayed differently to said third user than to said second user
or ii) said interaction restriction or said viewing restriction of said second user and said
third user are different; and 
b) at least partially available for display on said first device associated with said first user (paragraphs [0004 - 0006], [0049 – 0050]; Cai discloses that the receiving device detects an attempt by the end user to access the text message, and parses the text message responsive to the access attempt to identify the security information inserted in the text message).
Regarding claim 26, Cai discloses a method according to claim 21, wherein said plurality of specified interactions includes a first specified interaction and a second specified interaction (paragraphs [0004], [0006], [0022]; Cai discloses that the receiving device detects an attempt by the end user to access the text message, and parses the text message responsive to the access attempt to identify the security information inserted in the text message), and said removing said interaction restriction or said viewing restriction is different depending upon whether said second user interaction is said first specified interaction or said second specified interaction (paragraphs [0004], [0006], [0022]; Cai discloses that the receiving device may control access by determining whether the end user is authorized to access the text message based on the security information, and allowing or denying access to the text message based on whether the end user is authorized).
Regarding claim 27, Cai discloses a method according to claim 21, wherein after said interaction restriction or said viewing restriction is removed, said first text message or a portion thereof is visible either within said messaging channel or outside of said messaging channel (paragraphs [0022], [0034].
Regarding claim 28, Cai discloses a method according to claim 21, wherein prior to said interaction restriction or said viewing restriction being removed, said first text message or a portion thereof is visible either within said messaging channel or outside of said messaging channel (paragraph [0006]; Cai discloses that the receiving device receives the text message from the sending device. The receiving device detects an attempt by the end user to access the text message, and parses the text message responsive to the access attempt to identify the security information inserted in the text message).
Regarding claim 30, Cai discloses a method according to claim 21, wherein said first user indicates that said first text message requires said one specified interaction or said one or more of said 
Regarding claim 31, Cai discloses a method according to claim 21, wherein a) said first user is permitted to enter said first text message into said first device and to identify said second user (paragraphs [0004], [0019], [0034]), and said first text message is transmitted to said second device that is associated with said second user (paragraph [0018]; Cai discloses that control system 114 comprises any device or component that facilitates the insertion of some type of security information into individual text messages that are transmitted from sending device 110); and b) said first user is permitted to enter said first text message into said first device without identifying said second user, and said first text message is transmitted to said second device that is associated with said second user (paragraph [0018]).
Regarding claim 32, Cai discloses a method according to claim 21, wherein prior to removing said interaction restriction or said viewing restriction, display is allowed of less than all of said first message on said second device, or display is allowed of data associated with said first message on said second device (paragraphs [0004], [0034]; Cai discloses that the end user will have to enter a valid password, access the text message during an authorized time, or meet other conditions set forth in the security information before the text message may be viewed or otherwise accessed).
Regarding claim 33, Cai discloses a method according to claim 21, further comprising the step of recording that said second user interaction which is said one specified interaction or said one or more of said plurality of specified interactions has occurred (paragraphs [0032 – 0034]).
Regarding claim 34, Cai discloses a method according to claim 21, wherein one or more attributes are applied to said first text message without said first user specifying that said one or more attributes are to be applied to said first text message (paragraphs [0004], [0027]; Cai discloses that the individual text messages received by a recipient's device may include security information, such as a password, an authorized time, etc).
Regarding claim 35, Cai discloses a method according to claim 21, wherein said first user is permitted to a) set one or more attributes associated with said first text message or to b) override one or more attributes that are applied to said first text message (paragraphs [0004 - 0005], [0027]; Cai discloses that the security information controls access to the text message by an end user of the receiving device, such as a password, an authorized time during which access is allowed, etc).
Regarding claim 36, Cai discloses a method according to claim 21, wherein said transmitting includes transmitting one portion of said first text message to said second device before receiving said interaction and transmitting another portion of said first text message to said second device after receiving said interaction which is said one specified interaction or said one of said plurality of specified interactions (paragraphs [0004 - 0006], [0049 – 0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 29, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2012/0192287; hereinafter Cai).
Regarding claims 23, Cai discloses a method according to claim 21, said method further comprising the steps of: 
receiving entry of a second text message into said first device by said first user (paragraphs [0024], [0049]; Cai discloses that control system 114 may identify the text message when an end user creates a new text message (claimed second text message)); 
transmitting said second text message in said messaging channel to both said second device and to at least a third device operated by at least a third user (paragraph [0049]; Cai discloses that SMS messages originating from the bank will be password protected so that only authorized end users of receiving UE 430 can access the SMS messages (a plurality of end users encompasses, second  and third devices as claimed)); but fails to specifically disclose that wherein said at least third user is at least partially prevented access to said first text message in said messaging channel.

It would have been obvious to one of ordinary skill in the art before the effective filling date
of the invention to have recognize that Cai’s reference is at least functionally equivalent to the claimed invention because Cai discloses that the protection service described above advantageously controls which end users of receiving UE 430 are able to view SMS messages for the purpose of achieving the same end result.
Regarding claim 29, Cai discloses all the limitations in claim 21, but fails to specifically disclose that a second text message is transmitted to said second user, and said interaction restriction or said viewing restriction remains with regard to said second text message until said interaction restriction or said viewing restriction is removed with regard to said first text message.
One skilled in the art recognizes that using a second text message and a second user as opposed to a first text message and a first user are repeated limitations to perform the same process. Such added limitations solved any stated problem or are for any particular purpose and it appears that the invention would be executed equally well with the first text message and the first user for achieving the same end result.
Claims 37 – 40 incorporate substantively all the limitations of claims 21 – 36 in method form rather than an apparatus form, with minor modification in the claimed language.  The reasons for rejecting claims 21 – 36 apply in claims 37 – 40.  Therefore, claims 37 – 40 are rejected for the same reasons.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVES DALENCOURT/              Primary Examiner, Art Unit 2457